Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because The additional Fig 35 raises issues of new matter in drawings since there is previously described or presented disclosure as to the shape , location, of the newly labeled portion 501. Therefore the newly submitted drawings will not be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103

Claim(s) 1-9, 15, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoerkel , US20150257520 in view of Kirchhofer, US20130291320.
Regarding claim 1,  Stoerkel discloses a brush head, a main body with a head part(a tooth brush inherently having a brush head and a main body and furthermore comprising a portion wherein brush bristles 22 extend from , Fig 1), as well as comprising a plurality of care bristles (Elements 22, Fig 2), wherein the care bristles are arranged on the head part via a bristle carrier and form a bristle field (head portion 14 having a bristles field being a cluster of bristles elements 22  and a carrier for the bristles 22 , Fig 1), and the head part and the bristle field are part of the brush head (Fig 1)
However, Stoerkel does not disclose the care bristles are injection moulded as one part together with the bristle carrier onto the head part of the main body by way of an injection moulding method. 
Kirchhofer teaches a cleaning brush unit 62 having plurality of bristles 16 which is injection molded. (Fig 12)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the tooth brush disclosed by Stoerkel to have further incorporated a bristle carrier with the care bristles injection molded onto the head part of the main body as taught by Kirchhofer in order to produce a monolithic tooth cleaning element reducing manufacturing time.
Furthermore, Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Regarding claim 2, Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 1. Furthermore, Stoerkel discloses the bristles field is organized into a plurality of bristles segments each with a plurality of care bristles, wherein the bristle segments are distanced to one another. (Segments 16, Figs 1 and 2)
Regarding claim 3, Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 1. Furthermore, Stoerkel discloses the bristle field comprises at least one bristle segment with a plurality of care bristles, wherein the segment base surface of the bristle segment has  a geometry which is different from a circular shape. (Segments 16, Figs 1 and 2)
Regarding claim 4,  Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 3. Furthermore, Stoerkel discloses the bristle filed comprises at least one bristle segment with a plurality of care bristles, wherein the outer contour of the segment base surface of the bristle segment forms at least one corner. (Segments 16, Figs 1 and 2)
Regarding claim 5,  Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 3. Furthermore, Stoerkel discloses wherein the outer contour of the segment base surface of the bristle segment forms at least one straight lined stretch section. (Segments 16, Figs 1 and 2 wherein at least one straight lined stretch section has been interpreted as an straight line portion of the x shape for instance )
Regarding claim 6, Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 1. Furthermore, Stoerkel discloses the care bristles within at least one bristle segments are arranged distanced to one another at their base.  (Fig 1)
Regarding claim 7, Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 3. Furthermore, Stoerkel discloses a geometry of a segment base surface of at least one bristle segment is annulus sector shaped.(Fig 11 embodiment)
Regarding claim 8,  Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 7. Furthermore, Stoerkel discloses the bristle field comprise a plurality of bristle segment with annulus sector shaped segment base surface(Fig 11 embodiment), and the bristle segments form annulus shaped or annulus sector shaped bristle arrangements in the bristle field. (Fig 1 wherein embodiment of Fig 11 )
Regarding claim 9, Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 1. Furthermore, Stoerkel discloses the arrangement of the care bristles within a bristle segment or the arrangement of several bristle segments on the bristle carrier is such that the care bristles, in a plan view represent a pattern which conveys a message or information. ( pattern of segments 16 shown in Fig 1 has been interpreted as a message)
Regarding claim 15, Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 1. Furthermore, Stoerkel discloses the cross sectional shape of at least one care bristle comprises a straight lined stretch section. (elements 22, Figs 1 and 2 wherein at least one straight lined stretch section has been interpreted as an straight line portion of the x shape for instance )
Regarding claim 18, Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 1. Furthermore, Stoerkel discloses  the brush head comprises at least one care bristle or oral hygiene member arranged on the edge of the head part. (portions 42 positioned on an edge of the head portion, Fig 1)
Regarding claim 21,  Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 1. Furthermore, Stoerkel discloses the main body forms a neck part and a grip part which connects onto the neck part, wherein the neck part is arranged between the head part and the grip part. (Fig 1)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoerkel, US20150257520 in view of Kirchholfer , US20130291320 and further in view of Reed, US4691405.
Regarding claim 10, Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 1. However, Stoerkel in view of Kirchhofer does not disclose at least one opening is arranged in the head part or in the bristle carrier, and the care bristles are arranged on the head part on surface section of the bristle carrier, wherein the surface sections at least partly surround the openings. 
Reed discloses at least one opening defined by portions 22 and 20 on  a tooth brush element which is surrounded by the bristle carrier portion of the tooth brush. (Figs 1-3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the tooth brush disclosed by Stoerkel in view of Kirchhofer to have further incorporated  at least one opening as taught by Reed in order to flexible tooth brush that is flexible enough to flex with user’s teeth structure for optimizing cleaning process by increasing contact time between brush elements and the user’s teeth. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoerkel, US20150257520 in view of Kirchholfer , US20130291320 and further in view of Luchino, US20020004964.
Regarding claim 11, Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 1. Furthermore, Stoerkel discloses the body care brush comprises a neck part which connects onto the head part (neck portion connecting to the handle portion, Fig 1).
However Stoerkel in view of Kirchhofer does not disclose care bristles are arranged on the neck part. 
Luchino teaches toothbrush element having plurality of bristles extending into a neck portion of a brush head. (embodiment of Fig 4a)
Therefore it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to have modified the toothbrush disclosed Stoerkel in view of Kirchhofer to have further incorporate care bristles are arranged on the neck part as taught by Luchino in order to provide a longer stroke by the tooth brush ensuring through cleaning .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoerkel, US20150257520 in view of Kirchholfer , US20130291320 and further in view of Fischer, US20030159224.
Regarding claim 12, Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 1. However, Stoerkel in view of Kirchhofer does not disclose at least one oral hygiene member which projects beyond the bristle field of the care bristles is arranged on the brush head. 
Fischer teaches plurality of oral hygiene members 4 projecting beyond the bristle field as shown in figures 1a-d.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the toothbrush disclosed by Stoerkel in view of Kirchhofer to have further incorporated at least one oral hygiene member which projects beyond the bristle field of . 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoerkel, US20150257520 in view of Kirchholfer , US20130291320 and further in view of  Russell, US20080174165.
Regarding claim 13 Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 1. However, Stoerkel in view of Kirchhofer does not disclose the head part forms a front side and a rear side which lie opposite the front side, and injected care bristles are arranged on the head part, on the front side as well as on the rear side of the head part. 
Russell teaches a toothbrush element having a front and rear side  wherein care bristles are arranged on both front and rear sides. (Figs 3-5 and paragraph 0049)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the brush head disclosed  by Stoerkel in view of Kirchhofer to have further incorporated a bristles arranged on the head part on the front and back side as taught by Russell in order to provide different cleaning means for various portions of the user’s mouth, i.e. tongue, teeth, gum therefore a more versatile toothbrush.
Claim 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoerkel, US20150257520 in view of Kirchholfer , US20130291320 and further in view of Weihrauch, US20050160546.
Regarding claim 14,  Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 1. However, Stoerkel in view of Kirchhofer does not disclose at least one care bristle forms a hollow channel running in the bristle longitudinal direction. 
Weihrauch teaches bristles of  a tooth brush having a hollow channel in longitudinal direction. (Figs 18-19)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the care bristles disclosed by Stoerkel in view of Kirchhofer to have further incorporated a hollow channel  as taught by Weihrauch in order to supply active substances such as sodium fluoride. (Paragraph 0186)
Regarding claim 16, Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 1. However, Stoerkel in view of Kirchhofer fails to disclose at least one care bristle in each case form at least one undercut in the form of the cross sectional narrowing.
 Weihrauch teaches bristles of  a tooth brush having a hollow channel in longitudinal direction. (Figs 3a portions 101)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the care bristles disclosed by Stoerkel in view of Kirchhofer to have further incorporated an undercut  as taught by Weihrauch in order to increase flexibility of the bristles for increased dislodging of particles on user’s teeth. 
Regarding claim 17, Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 1. However, Stoerkel in view of Kirchhofer  does not discloses the free end section of at least one care bristle is structured by at least one deepening. 
Weihrauch teaches  bristles with an end having a deepening 115a.(Fig 12)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified at least one care bristle disclosed by Stoerkel in view of Kirchhofer to have further incorporated at least one deepening as taught by Weihrauch in order to provide additional profiling (paragraph 0182) and increase cleaning by the end portion of the bristles. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoerkel, US20150257520 in view of Persidsky, US6192544.
Regarding claim 22,  Stoerkel in view of Kirchhofer discloses each and every limitation set forth in claim 1. However, Stoerkel in view of Kirchhofer does not disclose the body care brush is designed as 
Persidsky teaches an assembly for a toothbrush element having a main body 16 wherein a grip body 32 wherein the main body comprises a neck via which the body care brush (portion comprising elements 18) can be assembled in the grip body. (Figs 1-2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the toothbrush disclosed by Stoerkel in view of Kirchhofer to have further incorporated the body care brush is designed as an assembly part for assembly on a grip body, wherein the main body comprises a neck part, via which the body care brush can be assembled on the grip body as taught by Persidsky in order to enable incorporation of additional elements during manufacturing on the brush element such as  an elastic ring 19 which would prevent damage to the users’ teeth. 
Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues further that Kirchhofer fails to disclose care bristles that are injection moulded as one part together with the bristle carrier onto the head part of the main body which is a product by process claim in a product claim. MPEP states that Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723